DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                             Examiner Notes
The Applicant filed an Electronic Terminal Disclaimer, Patents number 10366248 and
9401893, on 9/23/2021, which was approved on 9/23/2021. 
A Notice of Allowance was mailed on 10/6/2021, in which claims 1, 16, and 21-34 were allowed.  A RCE was filed by the Applicant with an IDS after allowance on 10/12/2021.  The Examiner has reviewed the IDS and has included a couple of references cited on the Applicant’s IDS dated 10/12/2021 for reasons for allowance.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.



Examiner’s Statement of Reasons for Allowance

Claims 1, 16, and 21-34 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to the metadata service system (MSS) is adapted to
maintain metadata of the sensitive data, wherein the metadata includes encryption information. A
configuration interface may be used by the client of the tenant system to define this metadata.
The metadata so that the client can configure it. Only the client is enabled to query and update
the metadata included in the MSS. However, updates to metadata may have to be scheduled by
an administrator of the host system. The administrator of the host system may need to evaluate
the effects of changes to metadata and will schedule the metadata update accordingly.
The client may upload the changed metadata to the MSS. The changes, however, may not
get committed immediately. Instead, the administrator of the host system may be notified that a
metadata update for the client has been requested.
The prior art of Henson et al (2004/0059945) cited on the IDS filed on 10/12/2021, discloses within the encrypted parameter file on the server is a reference to a UserAuthorization file. If a UserID of a remote user is not in this file, the software won't run. The file is also encrypted, and cannot be altered (it's on the server, and users do not have read/write access). If the UserID and Key of a remote user are found in this file, the decryption algorithm proceeds for tags associated with that key. A remote user can be revoked for some keys, but still be a valid user for other keys.  Henson does not disclose or suggest, alone or in combination,
the particular combination of steps or elements as recited in the independent claim of 1, “the
DBMS having a query pre-parser, results handler, wherein the query pre-parser and the results
handler are communicatively coupled to the KMS and the MSS, the query pre-parser is
configured to receive a query, determine if the query has a part of the query associated with the
sensitive data, if the part of the query is associated with the sensitive data, receive, from the
KMS, at least one encryption key corresponding to the part of the query; decrypt the part of the
query using the at least one encryption key corresponding to the part of the query, and generate
a modified query, wherein the modified query includes the decrypted part of the query”.
The prior art of Nguyen (20020011216) cited on the IDS filed on 10/12/2021, discloses an integral susceptor-wall reactor apparatus, for use in a semiconductor device manufacturing process, employs an integral susceptor for improving the serviceability of the reactor. The use of the integral susceptor wall in the reactor allows the replacement of failed parts in the susceptor. The integral susceptor-wall reactor apparatus for processing semiconductor wafers comprising a chamber having enclosed chamber wall; said enclosed chamber wall defining an interior volume; said chamber wall comprising an integral susceptor wall, whereas the susceptor wall functions both as a chamber wall and a susceptor; said susceptor wall having a susceptor inner surface facing the interior volume and a susceptor outer wall surface facing the opposite direction; a first heater means for heating a wafer on the susceptor to a process temperature; an exhaust means connected to the interior volume for maintaining the interior volume at a vacuum pressure level; a reactant introduction means for supplying reactants to the interior volume, wherein said reactants react at the wafer surface and un-reacted reactants and generated by-products are exhausted to the exhaust means.


the DBMS having a query pre-parser, results handler, wherein the query pre-parser and the results handler are communicatively coupled to the KMS and the MSS, the query pre-parser is configured to receive a query, determine if the query has a part of the query associated with the sensitive data, if the part of the query is associated with the sensitive data, receive, from the KMS, at least one encryption key corresponding to the part of the query; decrypt the part of the query using the at least one encryption key corresponding to the part of the query, and generate a modified query, wherein the modified query includes the decrypted part of the query”.  
The prior art of Zane (2005/0028134) do not teach or suggest, alone or in combination,
the particular combination of steps or elements as recited in the independent claim 16, “the
DBMS having a query pre-parser, results handler, wherein the query pre-parser and the results
handler are communicatively coupled to the KMS and the MSS, a processing application
configured to process a request from a tenant system and route the processed request as a query
to the query pre-parser; and wherein the results handler is configured to: receive a database
query result from the database; determine if a part of the DB query result is associated with the
sensitive data: receive, from the KMS, at least one encryption key corresponding to the part of
the DB query result; encrypt the part of the DB query result using the at least one encryption key
corresponding to the part of the DB query result, and generate a modified DB query result,
wherein the modified query result includes the encrypted part of the DB query result”.
The closest non-patent literature of Hui (Title: Supporting Database Applications as a
Service) which was previously discussed in NOA (notice of allowance mailed 10/6/20201). Hui teaches Multi-tenant data management is a form of Software as a Service (SaaS), whereby a third party service provider hosts databases as a service and provides its customers with seamless 
The closest non-patent literature of Hui does not teach or suggest alone or in
combination, the particular combination of steps or elements as recited in the independent claim
21, “a database management system (DBMS), the DBMS having: a query pre-parser; and
a results handler, wherein the query pre-parser and the results handler are communicatively
coupled to the KMS and the MSS; and a processing application configured to process at least
some data received from a tenant system; and wherein the results handler is configured to:
receive a database query result (DB query result) from the database; determine if a part of the
DB query result is associated with the sensitive data, if the part of the DB query result is
associated with the sensitive data: receive, from the KMS, at least one encryption key
corresponding to the part of the DB query result; encrypt the part of the DB query result using
the at least one encryption key corresponding to the part of the DB query result; and generate a
modified DB query result, wherein the modified query result includes the encrypted part of the
DB query result”.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


10/15/2021


  /J.E.J/  Examiner, Art Unit 2439                                                                                                                                                                                                        

/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439